Title: To George Washington from Major General Benedict Arnold, 16 June 1777
From: Arnold, Benedict
To: Washington, George



Carryells Ferry June 16th 1777 8 OClock P.M.
My Dear General

I wrote your Excellency yesterday that the Boats, Scows, &c. were sent up the River Eleven Miles, to a place called Tohegan, except such as were Necessary here, which, would be secured from the Enemy in case of their approach, since which I have had no direct, and but very imperfect Intelligence from your Excellency, I am at a loss if any part of your Army, has removed from Middlebrook, and more so of your Excellencys intentions, the Enemy I am informed are at Summerset height’s, intrenchg General Sullivan is at Flemington, with Sixteen hundred, Continental Troops, the Jersey Militia & One Thousand Men, I have sent him from this Place, half Continental, the others Militia, I expect Colonel Bull here to’morrow, with five hundred State Troops Part of two Battallions engaged for the Warr, General Mifflin writes me yesterday the City Militia, will move this morning, I am informed there is about Two thousand Of them, they bring Ten pieces Cannon four, Sixes, & Twelve Prs & One Royal Howitizr, Two hundred Tents, One Thousd felling Axes, One Thousd Spades, & Shovels, One quarter part of the Militia of this State are Ordered out immediately, except two of the Western Counties, the whole, including the City Militia, I am informed will Make Ten thousd Men, three thousand of the Southern Continental Troops are on their March, & will be in Philada In the Course of a Week—Six heavy pieces Cannon, four Gallies & Ten Armed Boats, are Arived, at Bristol, & Trenton Ferries—the Enemy must be desperate Indeed if they attempt to push for Philada—As the Militia can be but Illy Spared at this busy season, I wish to know as Early as posible your Excellency’s Orders respecting them, if you wish to have them in the Jersies, or on this side the Delaware, if the latter for the

Defense of the Passes on the river, One half will effectually Answer the Purpose, I have examined, & Inclosed your Excellency a Sketch of the, Passes between this and Trenton Ferry, four or five thousand Men with a few Pieces Cannon, will effectually guard the whole and As far down as Philada with the Assistance of the Gallies, & Armed Boats, against Twenty Thousand Men, Above Corryells Ferry I am Convinced the Enemy will Never Attempt to Pass. I hope the Troops will be Ordered for a different purpose, that of Securing the Enemy where they are in the Jersies. If they are detained here I shall employ them in Fortifying the banks of the river agt the Passes.
I have sent of this Evening Via Flemington Four Waggons, Musquet Cartridges qt. Sixty Six Thousand, Under an Escort of Seventy five Men. I have only to Add, with great respect & Esteem I am Your Excellencys most Obedt Hble Servt

B. Arnold

